—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent failed to comply with certain conditions in the suspended judgment is supported by a preponderance of the evidence (see, Matter of Christopher C., 284 AD2d 944 [decided herewith]; Matter of Daryl H., 272 AD2d 935). Contrary to respondent’s contention, the court did not err in refusing to credit the testimony and evaluation of an addiction counselor employed by Horizon Human Services (Horizon). The counselor’s conclusion that respondent was not in need of further addiction treatment was inconsistent with the extensive substance abuse history of respondent, including her history of relapses, and the fact that she was recently terminated from Horizon’s substance abuse counseling program based on her lack of attendance. (Appeal from Order of Erie County Family Court, Mix, J. — Terminate Parental Rights.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Burns, JJ.